Case 1:18-cv-00493-DKW-RT Document 67-3 Filed 11/18/19 Page 1 of 38   PageID #:
                                    522

Case 1:18-cv-00493-DKW-RT Document 57 Filed 07/31/19 Page 1 of 9   PageID #: 315



 SCOTT A. KRONLAND
 MATTHEW J. MURRAY (Pro Hac Vice)
 ALTSHULER BERZON LLP
 177 Post Street, Suite 300
 San Francisco, CA 94108
 Telephone: (415) 421-7151
 Facsimile: (415) 362-8064
 E-mail: skronland@altber.com
         mmurray@altber.com
 JAMES E.T. KOSHIBA (768-0)
 JONATHAN E. SPIKER (10230-0)
 KOSHIBA PRICE & GRUEBNER
 707 Richards Street, Suite 610
 Honolulu, Hawaii 96813
 Telephone: (808) 523-3900
 Facsimile: (808) 526-9829
 E-mail: jkoshiba@koshibalaw.com
         jspiker@koshibalaw.com
 Attorneys for Defendant Hawaii Government
 Employees Association / AFSCME, Local 152
 [Additional counsel on next page]
                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  PATRICIA GROSSMAN,                      Case No. 18-00493 DKW-RT

                 Plaintiff,
        v.                                STIPULATION REGARDING
                                          UNDISPUTED FACTS
  HAWAII GOVERNMENT
  EMPLOYEES ASSOCIATION/
  AFSCME LOCAL 152; DAVID
  LASSNER, IN HIS OFFICIAL
  CAPACITY AS PRESIDENT OF THE
  UNIVERSITY OF HAWAII; AND
  CLARE E. CONNORS, IN HER
  OFFICIAL CAPACITY AS
  ATTORNEY GENERAL OF
  HAWAII,

               Defendants.

                                     EXHIBIT "A"
Case1:18-cv-00493-DKW-RT
Case 1:18-cv-00493-DKW-RT Document
                          Document57
                                   67-3Filed
                                          Filed 11/18/19Page
                                             07/31/19     Page  29
                                                             2 of of 38PageID
                                                                          PageID  #:
                                                                              #: 316
                                    523



  CLARE E. CONNORS (7936)
  Attorney General of Hawaii
  JAMES E. HALVORSON (5457)
  RICHARD H. THOMASON (5140)
  Deputy Attorneys General
  Department of the Attorney General, State of Hawai’i
  235 South Beretania Street, 15th Floor
  Honolulu, Hawaii 96813
  Telephone: (808) 587-2900
  Facsimile: (808) 587-2965
  E-Mail: james.e.halvorson@hawaii.gov
          richard.h.thomason@hawaii.gov

  Attorneys for Defendant Clare E. Connors,
  in her official capacity as the Attorney General of Hawaii

  CARRIE K. S. OKINAGA (5958-0)
  University General Counsel
  DEREK T. MAYESHIRO (6858-0)
  ELISABETH A. K. CONTRADES (7665-0)
  LESLIE P. CHINN (8426-0)
  Associates General Counsel
  University of Hawai‘i
  2444 Dole Street, Bachman Hall 110
  Honolulu, Hawai‘i 96822
  Telephone: (808) 956-2211
  Facsimile: (808) 956-2109
  E-Mail: derekmay@hawaii.edu
           elisabeth.contrades@hawaii.edu
           lchinn8@hawaii.edu

  Attorneys for Defendant David Lassner,
  in his official capacity as President of the University of Hawai’i

  ROBERT H. THOMAS 4610-0
  rht@hawaiilawyer.com
  1003 Bishop Street, Suite 1600
  Honolulu, Hawaii 96813
  www.hawaiilawyer.com
  Telephone: (808) 531-8031
Case1:18-cv-00493-DKW-RT
Case 1:18-cv-00493-DKW-RT Document
                          Document57
                                   67-3Filed
                                          Filed 11/18/19Page
                                             07/31/19     Page  39
                                                             3 of of 38PageID
                                                                          PageID  #:
                                                                              #: 317
                                    524



  Facsimile: (808) 533-2242

  BRIAN K. KELSEY (Pro Hac Vice)
  bkelsey@libertyjusticecenter.org
  JEFFREY M. SCHWAB (Pro Hac Vice)
  jschwab@libertyjusticecenter.org
  REILLY STEPHENS (Pro Hac Vice)
  rstephens@libertyjusticecenter.org
  Liberty Justice Center
  190 South LaSalle Street, Suite 1500
  Chicago, Illinois 60603
  Telephone: (312) 263-7668
  Facsimile: (312) 263-7702

  Attorneys for Plaintiff
Case1:18-cv-00493-DKW-RT
Case 1:18-cv-00493-DKW-RT Document
                          Document57
                                   67-3Filed
                                          Filed 11/18/19Page
                                             07/31/19     Page  49
                                                             4 of of 38PageID
                                                                          PageID  #:
                                                                              #: 318
                                    525



              STIPULATION REGARDING UNDISPUTED FACTS

        Plaintiff Patricia Grossman and Defendants Hawaii Government Employees

  Association / AFSCME Local 152 (“HGEA”), Clare E. Connors, and David

  Lassner, by and through their undersigned counsel of record, stipulate that, solely

  for purposes of filing cross-motions to dismiss or for summary judgment in this

  case, the following facts are true. The parties intend to meet and confer and

  propose a mutually agreeable schedule for briefing cross-motions to dismiss or for

  summary judgment. Entering this stipulation does not preclude any party from

  submitting evidence establishing or refuting any other fact in support of or

  opposition to a motion for summary judgment.

     1. Defendant David Lassner is the President of the University of Hawaii

        (“University”).

     2. Defendant Clare E. Connors is the Attorney General for the State of Hawaii.

     3. Defendant Hawaii Government Employees Association / AFSCME Local

        152 (“HGEA”) is a labor organization.

     4. HGEA is the certified collective bargaining representative of a bargaining

        unit of administrative, professional, and technical employees of the

        University known as Unit 8.

     5. Plaintiff Patricia Grossman (“Grossman”) is an employee of the University

        and member of Unit 8.



                                            1
Case1:18-cv-00493-DKW-RT
Case 1:18-cv-00493-DKW-RT Document
                          Document57
                                   67-3Filed
                                          Filed 11/18/19Page
                                             07/31/19     Page  59
                                                             5 of of 38PageID
                                                                          PageID  #:
                                                                              #: 319
                                    526



     6. Employees in Unit 8 are paid through the State of Hawaii Department of

        Accounting and General Services (“DAGS”).

     7. Employees in Unit 8 may become HGEA members by signing a

        membership card that authorizes the deduction of union dues from their pay.

     8. Employees in Unit 8 are not required to become members of HGEA or

        authorize dues deductions as a condition of employment.

     9. DAGS relies on information provided by HGEA regarding which employees

        have properly authorized or cancelled dues deductions.

     10.HGEA members have the right to run for union office, vote in union officer

        elections, and otherwise participate in HGEA’s internal affairs.

        Nonmembers do not have these membership rights.

     11.In 1995, Grossman signed the HGEA membership application card attached

        as Exhibit 1.

     12.DAGS deducted union dues from Grossman’s pay and remitted those dues

        to HGEA after she became a HGEA member.

     13.Before June 27, 2018, non-union-members in Unit 8 paid fair-share fees to

        HGEA to cover their share of the cost of collective bargaining negotiations

        and contract administration. The “chargeable” fair-share fees paid by

        nonmembers were on average approximately 75% of full member dues and

        were always lower than full member dues. After the Supreme Court issued



                                           2
Case1:18-cv-00493-DKW-RT
Case 1:18-cv-00493-DKW-RT Document
                          Document57
                                   67-3Filed
                                          Filed 11/18/19Page
                                             07/31/19     Page  69
                                                             6 of of 38PageID
                                                                          PageID  #:
                                                                              #: 320
                                    527



        Janus v. AFSMCE, Council 31, 138 S.Ct. 2448 (2018) on June 27, 2018,

        DAGS immediately stopped deducting and HGEA stopped receiving fair-

        share fees from nonmembers.

     14.Between July 6 and July 10, 2018, Grossman exchanged emails with certain

        staff members at HGEA, DAGS, and the University. The email chains

        containing these emails are attached as Exhibit 2.

     15.On or about July 14, 2018, Grossman sent a letter dated July 13, 2018 to

        HGEA’s Hawaii Island Division office and to the University of Hawaii by

        certified mail, asking to resign her membership and to stop deduction of

        dues. The letter is attached as Exhibit 3. Grossman’s letter was received by

        HGEA’s Hawaii Island Division office on the island of Hawaii on or about

        July 14, 2018.

     16.On January 9, 2019, HGEA notified DAGS of Grossman’s request to stop

        dues deductions, and dues deductions from Grossman’s pay ended.

     17.A total of $402.60 in dues was deducted from Grossman’s pay from July 10,

        2018 through the time deductions stopped, covering dues for the period July

        1, 2018 through December 31, 2018. Specifically, deductions of $33.55

        took place on approximately the 5th and 20th of each month beginning July

        20, 2018 and ending January 4, 2019. Deductions on approximately the 5th

        of the month covered dues for the second half of the previous month.



                                           3
Case1:18-cv-00493-DKW-RT
Case 1:18-cv-00493-DKW-RT Document
                          Document57
                                   67-3Filed
                                          Filed 11/18/19Page
                                             07/31/19     Page  79
                                                             7 of of 38PageID
                                                                          PageID  #:
                                                                              #: 321
                                    528



          Deductions on approximately the 20th of the month covered dues for the

          first half of that month.

       18.On January, 10, 2019, HGEA sent Grossman a check in the amount of

          $402.60. A copy of the check and cover letter is attached as Exhibit 4.

       19.On January 23, 2019, Grossman’s counsel sent a letter to HGEA counsel

          regarding the check. A copy of the letter is attached as Exhibit 5.

       20.On January 28, 2019, HGEA sent a follow-up letter to Grossman’s counsel

          regarding the check. A copy of that letter is attached as Exhibit 6.

       21.On June 21, 2019, Grossman’s counsel informed HGEA’s counsel that

          Grossman had not cashed the check.

       22.On June 28, 2019, HGEA sent Grossman a reissued check in the amount of

          $442.86. A copy of that reissued check and cover letter is attached as

          Exhibit 7.

       23.Grossman is no longer a member of HGEA. No dues or other payments to

          HGEA are currently being deducted from her pay. HGEA has instructed

          DAGS and the University that dues should not be deducted from

          Grossman’s pay in the future, and that HGEA will not accept receipt of any

          dues deducted from Grossman’s pay, unless she chooses to join HGEA and

          authorizes deductions again.

  //



                                             4
Case1:18-cv-00493-DKW-RT
Case 1:18-cv-00493-DKW-RT Document
                          Document57
                                   67-3Filed
                                          Filed 11/18/19Page
                                             07/31/19     Page  89
                                                             8 of of 38PageID
                                                                          PageID  #:
                                                                              #: 322
                                    529



  Dated: July 31, 2019                Respectfully submitted,

                                By:   /s/ Matthew J. Murray
                                      SCOTT A. KRONLAND
                                      MATTHEW J. MURRAY (Pro Hac Vice)
                                      ALTSHULER BERZON LLP

                                      JAMES E.T. KOSHIBA
                                      JONATHAN E. SPIKER
                                      KOSHIBA PRICE & GRUEBNER
                                      Attorneys for Defendant Hawaii Government
                                      Employees Association / AFSCME Local 152
                                      /s/ Richard H. Thomason
                                      RICHARD H. THOMASON
                                      JAMES E. HALVORSON
                                      Deputy Attorneys General

                                      Attorneys for Defendant Clare E. Connors, in
                                      her official capacity as the Attorney General
                                      of Hawaii
                                      /s/ Elisabeth A. K. Contrades
                                      CARRIE K. S. OKINAGA
                                      University General Counsel
                                      DEREK T. MAYESHIRO
                                      ELISABETH A. K. CONTRADES
                                      LESLIE P. CHINN
                                      Associates General Counsel

                                      Attorneys for Defendant David Lassner, in
                                      his official capacity as President of the
                                      University of Hawai’i

                                      /s/ Brian K. Kelsey
                                      ROBERT H. THOMAS

                                      BRIAN K. KELSEY (Pro Hac Vice)
                                      JEFFREY M. SCHWAB (Pro Hac Vice)
                                      REILLY STEPHENS (Pro Hac Vice)
                                      LIBERTY JUSTICE CENTER

                                      Attorneys for Plaintiff



                                         5
Case1:18-cv-00493-DKW-RT
Case 1:18-cv-00493-DKW-RT Document
                          Document57
                                   67-3Filed
                                          Filed 11/18/19Page
                                             07/31/19     Page  99
                                                             9 of of 38PageID
                                                                          PageID  #:
                                                                              #: 323
                                    530



                          CERTIFICATE OF SERVICE
        The undersigned hereby certifies that copies of the foregoing document and

  its attached exhibits were served electronically through CM/ECF on the following:

              ROBERT H. THOMAS
              DAMON KEY LEONG KUPCHAK HASTERT
              1003 Bishop Street, Suite 1600
              Honolulu, HI 96813
                   Attorneys for Plaintiff PATRICIA GROSSMAN

              BRIAN KELSEY (Pro Hac Vice)
              JEFFREY M. SCHWAB (Pro Hac Vice)
              REILLY STEPHENS (Pro Hac Vice)
              Liberty Justice Center
              190 South LaSalle Street, Suite 1500
              Chicago, IL 60603
                    Attorneys for Plaintiff PATRICIA GROSSMAN
              DEREK T. MAYESHIRO
              ELISABETH A.K. CONTRADES
              LESLIE P. CHINN
              2444 Dole St., Bachman Hall 110
              Honolulu, HI 96822
                   Attorneys for Defendant DAVID LASSNER

              JAMES HALVORSON
              RICHARD THOMASON
              Department of the Attorney General, State of Hawaii
              235 S. Beretania Street, 15th Floor
              Honolulu, HI 96813
                    Attorneys for Defendant CLARE E. CONNORS
  Dated: July 31, 2019           By:   /s/ Matthew J. Murray
                                       SCOTT A. KRONLAND
                                       MATTHEW J. MURRAY (Pro Hac Vice)
                                       ALTSHULER BERZON LLP

                                       JAMES E.T. KOSHIBA
                                       JONATHAN E. SPIKER
                                       KOSHIBA PRICE & GRUEBNER
                                       Attorneys for Defendant Hawaii Government
                                       Employees Association / AFSCME Local 152


                                          6
 Case1:18-cv-00493-DKW-RT
Case  1:18-cv-00493-DKW-RT Document
                            Document57-1
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page110
                                                                 of of
                                                                    4 38PageID
                                                                           PageID  #:
                                                                               #: 324
                                      531
 Case1:18-cv-00493-DKW-RT
Case  1:18-cv-00493-DKW-RT Document
                            Document57-1
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page211
                                                                 of of
                                                                    4 38PageID
                                                                           PageID  #:
                                                                               #: 325
                                      532
 Case1:18-cv-00493-DKW-RT
Case  1:18-cv-00493-DKW-RT Document
                            Document57-1
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page312
                                                                 of of
                                                                    4 38PageID
                                                                           PageID  #:
                                                                               #: 326
                                      533
 Case1:18-cv-00493-DKW-RT
Case  1:18-cv-00493-DKW-RT Document
                            Document57-1
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page413
                                                                 of of
                                                                    4 38PageID
                                                                           PageID  #:
                                                                               #: 327
                                      534
Case
Case1:18-cv-00493-DKW-RT
     1:18-cv-00493-DKW-RT Document
                          Document67-3
                                   57-2 Filed
                                        Filed11/18/19
                                              07/31/19 Page
                                                       Page14 of10
                                                            1 of 38   PageID#:
                                                                      PageID #:
                                    535
                                    328
Case
Case1:18-cv-00493-DKW-RT
     1:18-cv-00493-DKW-RT Document
                          Document67-3
                                   57-2 Filed
                                        Filed11/18/19
                                              07/31/19 Page
                                                       Page15 of10
                                                            2 of 38   PageID#:
                                                                      PageID #:
                                    536
                                    329
Case
Case1:18-cv-00493-DKW-RT
     1:18-cv-00493-DKW-RT Document
                          Document67-3
                                   57-2 Filed
                                        Filed11/18/19
                                              07/31/19 Page
                                                       Page16 of10
                                                            3 of 38   PageID#:
                                                                      PageID #:
                                    537
                                    330
Case
Case1:18-cv-00493-DKW-RT
     1:18-cv-00493-DKW-RT Document
                          Document67-3
                                   57-2 Filed
                                        Filed11/18/19
                                              07/31/19 Page
                                                       Page17 of10
                                                            4 of 38   PageID#:
                                                                      PageID #:
                                    538
                                    331
Case
Case1:18-cv-00493-DKW-RT
     1:18-cv-00493-DKW-RT Document
                          Document67-3
                                   57-2 Filed
                                        Filed11/18/19
                                              07/31/19 Page
                                                       Page18 of10
                                                            5 of 38   PageID#:
                                                                      PageID #:
                                    539
                                    332
Case
Case1:18-cv-00493-DKW-RT
     1:18-cv-00493-DKW-RT Document
                          Document67-3
                                   57-2 Filed
                                        Filed11/18/19
                                              07/31/19 Page
                                                       Page19 of10
                                                            6 of 38   PageID#:
                                                                      PageID #:
                                    540
                                    333
Case
Case1:18-cv-00493-DKW-RT
     1:18-cv-00493-DKW-RT Document
                          Document67-3
                                   57-2 Filed
                                        Filed11/18/19
                                              07/31/19 Page
                                                       Page20 of10
                                                            7 of 38   PageID#:
                                                                      PageID #:
                                    541
                                    334
Case
Case1:18-cv-00493-DKW-RT
     1:18-cv-00493-DKW-RT Document
                          Document67-3
                                   57-2 Filed
                                        Filed11/18/19
                                              07/31/19 Page
                                                       Page21 of10
                                                            8 of 38   PageID#:
                                                                      PageID #:
                                    542
                                    335
Case
Case1:18-cv-00493-DKW-RT
     1:18-cv-00493-DKW-RT Document
                          Document67-3
                                   57-2 Filed
                                        Filed11/18/19
                                              07/31/19 Page
                                                       Page22 of10
                                                            9 of 38   PageID#:
                                                                      PageID #:
                                    543
                                    336
Case
Case 1:18-cv-00493-DKW-RT
     1:18-cv-00493-DKW-RT Document
                          Document 67-3
                                   57-2 Filed
                                        Filed 11/18/19
                                              07/31/19 Page
                                                       Page 23
                                                            10 of
                                                               of 38
                                                                  10   PageID
                                                                       PageID #:
                                                                              #:
                                    544
                                    337
 Case1:18-cv-00493-DKW-RT
Case  1:18-cv-00493-DKW-RT Document
                            Document57-3
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page124
                                                                 of of
                                                                    4 38PageID
                                                                           PageID  #:
                                                                               #: 338
                                      545
 Case1:18-cv-00493-DKW-RT
      1:18-cv-00493-DKW-RT Document
                            Document57-3
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page225
                                                                 of of
                                                                    4 38PageID
                                                                           PageID  #:
Case
                         0            546                 0                    #: 339




    13 July2018

    Hawaii Government Employees Association (HGEA)
    HGEA AF$CME Local 152
             -




    495 Manono Street
    Hilo, HI, 96720-4422

    University of Hawaii, Office of the President
    Bachman Hall 202
    2444 Dole Street
    Honolulu, HI 96822

    Dear Union and Employer:

    I, Patricia D Grossman, notify the Hawaii Government
    Employees Association (HGEA), herein UNION, and my
    employer, the University of Hawaii, herein EMPLOYER, of the
    following:

    In case you consider me a member of UNION, I hereby resign
    from UNION and all of its affiliates, effective immediately. You
    do not have my affirmative consent to take any money in union
    dues or fees from my paycheck.

    If you believe I have given consent in the past, that consent is
    revoked, effective immediately. I hereby revoke any prior
    dues/fees checkoff authorization I may have signed. This
    notification is permanent and continuing in nature, unless and
    until I tell you otherwise.
 Case1:18-cv-00493-DKW-RT
      1:18-cv-00493-DKW-RT Document
                            Document57-3
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page326
                                                                 of of
                                                                    4 38PageID
                                                                           PageID  #:
Case
                         0            547                 C                    #: 340




    Page 2
    13 July 2018

    Under Janus v. AF$CME, I insist that you immediately cease
    deducting any and all union dues or fees from my paycheck. If
    you refuse to accept this letter as revoking any prior checkoff
    authorization, please promptly inform me, in writing, of exactly
    what steps I must take to effectuate that revocation and stop the
    deduction of dues/fees from my paycheck for UNION.

    Please reply promptly to my request. The further exaction of full
    union dues or fees from me in a manner inconsistent with this
    letter will violate my rights under the United States Constitution.

    Sincerely yours,

                                                  /‘
   áricia D Gross                                 /
    University of Hawaii at Hilo, Admissions Office
    ID#10276157 P#0081113


    xc:
    University of Hawaii at Hilo, Office of the Chancellor
    DAG$, Office of the Comptroller
                                                                               #: 341
                                                                           PageID
                                                                    4 38PageID     #:




                                                                                                       ‘1#;1I1I
                                                                 of of
                                                           Page427




                                                                                                    ht Ill I Il N Nil Oh1 l I I
                                                                                                                                                        UiAST
                                                                                                                                                        HILO HI
                                                 11/18/19 Page




                                                                                                                                                           96’2O
                                                                                                                                  UNJTEDSmTES
                                                                                                                                  pOStAL SEA
                                                                                                                                                          $6.70
                                           Filed07/31/19




                                                                                                                                        1000    96720   R2304M1 15662-14
                                                                                                   7018 0680 0001 6730 5398
                                                                                                                                          ociation (HGEA)
                                                                                                          Hawaii Government Employees Ass
                                     67-3 Filed




                                                                                        I6T ckss
                                                                                                          HGEA AF$CME Local 152
                                      548




                                                                                                                   -
                            Document57-3




                                                                                                          495 Manono Street
      1:18-cv-00493-DKW-RT Document




                                                                                                          Hilo, HI, 96720-4422
 Case1:18-cv-00493-DKW-RT




                                                                                                              72D%42% cO2
Case
 Case1:18-cv-00493-DKW-RT
Case  1:18-cv-00493-DKW-RT Document
                            Document57-4
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page128
                                                                 of of
                                                                    4 38PageID
                                                                           PageID  #:
                                                                               #: 342
                                      549
 Case1:18-cv-00493-DKW-RT
Case  1:18-cv-00493-DKW-RT Document
                            Document57-4
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page229
                                                                 of of
                                                                    4 38PageID
                                                                           PageID  #:
                                                                               #: 343
                                      550
 Case1:18-cv-00493-DKW-RT
Case  1:18-cv-00493-DKW-RT Document
                            Document57-4
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page330
                                                                 of of
                                                                    4 38PageID
                                                                           PageID  #:
                                                                               #: 344
                                      551
 Case1:18-cv-00493-DKW-RT
Case  1:18-cv-00493-DKW-RT Document
                            Document57-4
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page431
                                                                 of of
                                                                    4 38PageID
                                                                           PageID  #:
                                                                               #: 345
                                      552
 Case1:18-cv-00493-DKW-RT
Case  1:18-cv-00493-DKW-RT Document
                            Document57-5
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page132
                                                                 of of
                                                                    2 38PageID
                                                                           PageID  #:
                                                                               #: 346
                                      553




                         EXHIBIT 5
        Case1:18-cv-00493-DKW-RT
       Case  1:18-cv-00493-DKW-RT Document
                                   Document57-5
                                            67-3 Filed
                                                  Filed07/31/19
                                                        11/18/19 Page
                                                                  Page233
                                                                        of of
                                                                           2 38PageID
                                                                                  PageID  #:
                                                                                      #: 347
                                             554

                      hawaiilawyer.com ®
                                        D AMON K EY L EONG K UPCHAK H ASTERT
                                                                            A LAW CORPORATION


     1003 Bishop Street, Suite 1600
     Honolulu, Hawaii 96813-6452
                                                                    January 23, 2019
         Telephone (808) 531-8031
           Facsimile (808) 533-2242
     E-Mail: rht@hawaiilawyer.com        VIA EMAIL jkoshiba@koshibalaw.com
    Website: www.hawaiilawyer.com
                                         James E. T. Koshiba, Esq.
                  Matthew T. Evans       Koshiba Price & Gruebner
                      Tred R. Eyerly
                    Kayla M. Fajota      707 Richards Street, Suite 610
                   Diane D. Hastert
                   Megumi Honami
                                         Honolulu, Hawaii 96813
                 Brooke H. Hunter
                     Andrew I. Kim
                Christine A. Kubota            Re:   Grossman v. HGEA, Civ. No. 1:18-cv-00493-DKW-KSC
                  Gregory W. Kugle
               Kenneth R. Kupchak
              Christopher J.I. Leong     Dear Mr. Koshiba:
                  Denis C.H. Leong
                  Megan L.M. Lim1
                David P. McCauley
                     Travis T. Moon
                                               I write in response to your letter dated January 10, 2019. You
                Mark M. Murakami         wrote, “Enclosed please find a check made payable to Patricia Grossman
               Veronica A. Nordyke
                    Anna H. Oshiro       in the amount of four hundred two and 60/100 dollars ($402.60) which
                     Laurel E. Pepe
                  Loren A. Seehase
                                         represents a refund of HGEA dues from July 10, 2018 to date.”
                  Douglas C. Smith
                Robert H. Thomas2
                Ross Uehara-Tilton              In her Complaint, Plaintiff asked the Court to “declare that
                    Kelly Y. Uwaine
                Michael A. Yoshida
                                         limiting the ability of Mrs. Grossman to resign her union membership to
             Madeleine M.V. Young2       a window of time is unconstitutional because she did not provide
                  Joanna C. Zeigler
                                         affirmative consent.” Because your client sent a refund of union dues
                         Of Counsel
                 R. Charles Bocken
                                         collected from Mrs. Grossman from the last time she expressed her wish
                       Jed Kurzban3      to withdraw from the union until now, Mrs. Grossman is treating such
                             Na Lan
               Judith A. Schevtchuk      action as an admission from Hawaii Government Employees Association
       C. F. Damon, Jr. (1926-2017)
                                         that taking union dues from her after she requested to withdraw from
        Charles W. Key (1929-2008)       the union was unlawful.
Admitted in Hawaii and Washington
1

  Admitted in Hawaii and California
                                              If this is an incorrect conclusion to draw, please let us know
 2

   3
    Admitted in Hawaii and Florida
                                         immediately, and Mrs. Grossman will promptly return the check to you.

                                                                  Very truly yours,

           Providing business clients
                worldwide access to
                                                                  DAMON KEY LEONG KUPCHAK HASTERT
           sophisticated legal advice
            and exceptional service.


                                                                  Robert H. Thomas

                                         cc:   Derek T. Mayeshiro, Esq. derekmay@hawaii.edu
                                               Richard H. Thomason, Esq. richard.h.thomason@hawaii.gov
                                               Brian Kelsey, Esq. bkelsey@libertyjusticecenter.org
                                               Jeffrey M. Schwab, Esq. jschwab@libertyjusticecenter.org
 Case1:18-cv-00493-DKW-RT
Case  1:18-cv-00493-DKW-RT Document
                            Document57-6
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page134
                                                                 of of
                                                                    2 38PageID
                                                                           PageID  #:
                                                                               #: 348
                                      555




                         EXHIBIT 6
 Case1:18-cv-00493-DKW-RT
Case  1:18-cv-00493-DKW-RT Document
                            Document57-6
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page235
                                                                 of of
                                                                    2 38PageID
                                                                           PageID  #:
                                                                               #: 349
                                      556
 Case1:18-cv-00493-DKW-RT
Case  1:18-cv-00493-DKW-RT Document
                            Document57-7
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page136
                                                                 of of
                                                                    3 38PageID
                                                                           PageID  #:
                                                                               #: 350
                                      557




                         EXHIBIT 7
 Case1:18-cv-00493-DKW-RT
Case  1:18-cv-00493-DKW-RT Document
                            Document57-7
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page237
                                                                 of of
                                                                    3 38PageID
                                                                           PageID  #:
                                                                               #: 351
                                      558
 Case1:18-cv-00493-DKW-RT
Case  1:18-cv-00493-DKW-RT Document
                            Document57-7
                                     67-3 Filed
                                           Filed07/31/19
                                                 11/18/19 Page
                                                           Page338
                                                                 of of
                                                                    3 38PageID
                                                                           PageID  #:
                                                                               #: 352
                                      559
